United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1509
                                   ___________

Michael Clavier,                          *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the Eastern
                                          *   District of Missouri.
Unknown Goodson, Sgt.; Unknown            *
Wilson, Lt.; Unknown Toppins, Lt.,        *   [UNPUBLISHED]
in their individual and official          *
capacities,                               *
                                          *
             Appellees.                   *

                                   ___________

                             Submitted: May10, 2007
                                Filed: May 21, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Michael Clavier appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action against three correctional officers in their individual and
official capacities. Clavier alleged that, based on their incorrect belief that he had


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
ingested drugs during a prison visit, defendants gave him a choice between drinking
water to induce vomiting or spending time in a “dry cell” (a cell without plumbing);
he chose the vomiting option to avoid spending several days handcuffed in a dry cell,
and as a result he suffered a sore throat and bruised muscle. Clavier claimed, as
relevant to this appeal, that defendants’ actions violated his Eighth Amendment rights,
and he requested damages and injunctive relief.

      We conclude that dismissal was proper because defendants’ actions did not
amount to an Eighth Amendment violation. See Whitley v. Albers, 475 U.S. 312, 319
(1986) (only unnecessary and wanton infliction of pain constitutes cruel and unusual
punishment forbidden by Eighth Amendment); Avalos v. City of Glenwood, 382 F.3d
792, 798 (8th Cir. 2004) (if no constitutional right has been violated, further inquiry
regarding qualified immunity is unnecessary). Clavier’s remaining arguments are
without merit.

      Accordingly, we affirm.
                     ______________________________




                                         -2-